PER CURIAM.
Appellants/defendants, Local Data Company and Robert Lee, seek review of the *1321trial court’s orders denying their respective motions to quash service of process under Florida’s long-arm statutes, Sections 48.193 and 48.194.
We find that the trial court’s denial of the motion was proper as to service on Robert Lee; however, it was improper as to the other defendant. A review of the ap-pellee/plaintiff’s complaint clearly shows that there are insufficient allegations to justify the employment of the method of service prescribed by our long-arm statutes. See, Electro Engineering Products v. Lewis, 352 So.2d 862 (Fla.1977); Seng Co. v. Burke, 366 So.2d 533 (Fla. 3d DCA 1979); P. S. R. Associates v. Artcraft-Heath, 364 So.2d 855 (Fla. 2d DCA 1978); Esberger v. First Florida Business Consultants, Inc., 338 So.2d 561 (Fla. 2d DCA 1976.)
Accordingly, we affirm the trial court order which in effect found proper service had been executed on Robert Lee. The order relating to service upon Local Data Company must be reversed and remanded with directions that the plaintiff be permitted to amend the complaint to include sufficient allegations to show entitlement to properly secure service by a long-arm statute.
Affirmed in part and reversed and remanded in part.